UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4533


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMMY LEE ELLIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:09-cr-01075-HFF-1)


Submitted:   October 21, 2010             Decided:   November 18, 2010


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Leesa Washington, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sammy Ellis, Jr., pleaded guilty to possession of a

firearm     after   having      previously      been     convicted        of    a    crime

punishable    by    a   term    of   imprisonment       exceeding      one      year,   in

violation of 18 U.S.C. § 922(g)(1) (2006).                     The district court

sentenced Ellis to twenty-one months of imprisonment, and he now

appeals.      Appellate        counsel    has    filed    a    brief      pursuant      to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the sentence imposed by the district court was unreasonable.

Ellis was informed of his right to file a pro se supplemental

brief, but did not do so.            Finding no error, we affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.              Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                                 In so

doing, we first examine the sentence for “significant procedural

error,”     including       “failing       to    calculate          (or        improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as   mandatory,     failing     to    consider    the    [18    U.S.C.]         § 3553(a)

[(2006)]     factors,      selecting       a    sentence       based      on        clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .”           Gall, 552 U.S. at 51.               Finally, we “then

consider     the     substantive         reasonableness        of      the      sentence

imposed.”     Id.       We presume on appeal that a sentence within a

                                           2
properly    calculated         advisory     guidelines       range     is   reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

Rita v. United States, 551 U.S. 338, 346-56 (2007) (upholding

presumption of reasonableness for within-guidelines sentence).

            We have thoroughly reviewed the record and conclude

that the sentence is reasonable.                     The district court properly

calculated the guidelines range, considered the guidelines range

along    with    the    §   3553(a)       factors,     and   explained      its   chosen

sentence.        See United States v. Carter, 564 F.3d 325, 328-30

(4th Cir. 2009) (reaffirming that sentencing court must make

individualized assessment on the record and explain rejection of

parties’    arguments          for    sentence       outside    guidelines        range).

Moreover,       Ellis    has    failed      to   overcome      the     presumption     of

reasonableness we accord to his within-guidelines sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.      This       court    requires     that     counsel    inform      Ellis,    in

writing,    of    the    right       to   petition    the    Supreme    Court     of   the

United States for further review.                     If Ellis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Ellis.                       We dispense with

                                             3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4